Case 6:18-cv-01601-RBD-GJK Document 73 Filed 07/14/19 Page 1 of 2 PageID 634




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


ESR PERFORMANCE CORP., a Florida
corporation,

               Plaintiff/Counter-Defendant,               CASE NO. 6:18-cv-01601-RBD-GJK

v.

JVMAX, INC., a Florida corporation,

               Defendant/Counter-Plaintiff.
                                                      /

                                    MEDIATION REPORT
       In accordance with the Court’s mediation order(s), a mediation conference was held on

July 9, 2019, in Orlando, and the results of that conference are indicated below:

              All individual parties and their respective trial counsel attended and participated in

the mediation conference, and each possessed the requisite authority.


       The outcome of the mediation conference was:

              the parties have reached an impasse.

Dated: July 14, 2019

                                                     /s – James Matulis    .
                                                     James M. Matulis
                                                     Florida Bar No. 0077429
                                                     Law Office of James Matulis
                                                     9806 Gretna Green Drive, Suite 100
                                                     Tampa, FL 33626
                                                     Jim@Matulis-Law.com
                                                     Tel. (813) 451-7347




                                                 1
Case 6:18-cv-01601-RBD-GJK Document 73 Filed 07/14/19 Page 2 of 2 PageID 635




                             CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2019, I electronically transmitted the attached
document with the United States District Court electronic case filing system, which will
electronically send copies to all counsel of record.
                                                        /s/ James Matulis
                                                        James Matulis, Esq.




                                            2
